Rose, J.,
dissenting.
In my opinion defendant entered into an enforceable contract to lease from plaintiffs three building lots in Omaha for 99 years. Defendant made at the time a cash payment of $2,500. The parties entered into their own contract. It contained in specific written terms the vital elements of a 99-year lease. The lots were described. The period of tenancy was 99 years. The annual net renta.1 for the first period of 10 years was fixed at $6,000; for the second period of 10 years, $6,900; for the third period of 79 years, $8,000. Defendant had an option to purchase the lots. It was agreed that the lease should contain the usual conditions of a 99-year lease. It was distinctly held on the former appeal: “Sufficient evidence of ‘usual conditions’ of a 99-year lease, to which the parties agreed, will, in that particular, leave nothing open for negotiation.” Upon a trial of the merits, after the cause was remanded, the district court, in my view of the record, properly decreed the mutual terms on which the minds of the parties met when they entered into the contract prior to the drop in rental values.